09/29/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 21-0475


                                        OP 21-0475


 JUSTIN THOMAS MILLER,
                                                                              FILED
                                                                              SEP 2 8 2021
              Petitioner,                                           t'     Bowen
                                                                         Clerk of Greenwood
                                                                            StateSuprerrie
                                                                                 of        Court
                                                                                    Montana
       v.
                                                                         ORDER
 FIRST JUDICIAL DISTRICT COURT,
 LEWIS AND CLARK COUNTY, HON.
 CHRISTOPHER ABBOTT, Presiding Judge,

              Respondent.


       Justin Thomas Miller seeks a writ of supervisory control over the First Judicial
District Court directing it to dismiss negligent homicide charges pending against him in
Lewis and Clark County Cause No. DDC-2020-615. After a thorough analysis, the
District Court rejected Miller's claim that constitutional and statutory double jeopardy
protections bar the charges against him. Miller argues, correctly, that this Court will review
a double jeopardy claim on supervisory control, as authorized by M. R. App. P. 14(3),
before a defendant's exposure to a second trial. See State v. Burton, 2017 MT 306, ¶ 18,
389 Mont. 499, 407 P.3d 280. We accordingly accept supervisory control and consider his
petition.
       Miller, a commercial trucker, learned during an August 6, 2020 Motor Carrier
Services (MCS) inspection that his truck's axle had defective or missing parts and loose
connecting rods. The MCS officer deemed the trailer unsafe to operate until these defects
were addressed.    The State alleges that Miller continued to drive the truck without
adequately repairing the axle. Five days later, on August 11, 2020, while Miller was
driving on Highway 200 within Lewis and Clark County, the rear wheel assembly
disconnected from his trailer and struck a passing vehicle, killing the driver.
Missoula County cited Miller a month later for violating motor carrier standards, alleging
that Miller committed the offense of "Motor Carrier in Non-Compliance with 49 CFR 396
— lst Offense" and describing the August 11 violation as "396.7(A) a motor vehicle shall
not be operated in such condition as to likely cause an accident or breakdown." The citation
alleged the offense occurred in Missoula County at Miller Transport's office at
3670 Big Flat Road. Miller appeared in Missoula County Justice Court, entered a plea of
no contest to the citations, and received a fine.
       The Lewis and Clark County Attorney, who had not been advised of
Missoula County's citations before they were filed, obtained leave to file an Information
in the First Judicial District Court and filed charges on November 24, 2020. Before the
District Court, Miller sought dismissal of the charges under: (1) the guarantee against
double, jeopardy found in the Fifth Amendment to the United States Constitution,
applicable to the states through operation of the Due Process Clause of the Fourteenth
Amendment; (2) the guarantee against double jeopardy found in Article II, Section 25, of
the Montana Constitution; and (3) the statutory prohibition on successive prosecutions
based on the same transaction found in § 46-11-504(1), MCA.                The District Court
addressed and rejected each of Miller's arguments. In this original proceeding, Miller
challenges only the court's ruling that the Montana Constitution's double jeopardy
provision does not bar the pending charges.
       This Court applies the Blockburger "same elements" test in determining whether
multiple convictions based on the same transaction are barred under Article II, Section 25,
of the Montana Constitution. State v. Minez, 2003 MT 344, ¶ 33, 318 Mont. 478, 82 P.3d 1
(citing Blockburger v. United States, 284 U.S. 299, 304 (1932)). Under this test, "[a] single
act may be an offense against two statutes; and if each statute requires proof of an additional
fact which the other does not, an acquittal or conviction under either statute does not
exempt the defendant from prosecution and punishment under the other." State v. Savaria,
284 Mont. 216, 222, 945 P.2d 24, 28 (1997) (quoting Blockburger, 284 U.S. at 304).
See also State v. Wardell, 2005 MT 252, ¶¶ 17-18, 329 Mont. 9, 122 P.3d 443. A court's
"inquiry . . . is directed to the elements of proof necessary to establish each [of the offenses

                                               2
charged]." State v. Coleman, 185 Mont. 299, 311, 605 P.2d 1000, 1008 (1979). If
"each requires proof of elements that other does not . . ., [a] defendant may be convicted
and sentenced for both . . . without violating the double jeopardy prohibition even though
the counts arose from the same conduct or episode." Coleman, 185 Mont. at 311-12,
605 P.2d at 1009. Miller does not challenge the District Court's determination that the
negligent homicide charges satisfy the Blockburger test.
       Miller argues instead—primarily on the strength of selected comments Made during
the 1972 Constitutional Convention—that the Court should honor a greater protection
under the Montana Constitution and apply a "same conduct" test for double jeopdrdy to
prohibit a second prosecution on a new charge arising from a single "transgression against
society." Miller suggests that the Court apply a standard the United States Supreme Court
once used when it held that in the case of successive prosecutions, the latter is barred
"if, to establish an essential element of an offense charged in that prosecution, the
government will prove conduct that constitutes an offense for which the defendant has
already been prosecuted." Grady v. Corbin, 495 U.S. 508, 510 (1990). The District Court
rejected Miller's analysis, pointing out that "that test . . . was abandoned just three years
later in United States v. Dixon, 509 U.S. 688, 704 (1993)." The court found no support in
the Convention transcripts suggesting an intent to depart from the Blockburger standard
"outside of the case of separate. sovereigns."
       Miller also points out that in State v. Guillaume, 1999 MT 29, ¶ 16, 293 Mont. 224,
975 P.2d 312, we recognized a greater protection from Article II, Section 25, of the
Montana Constitution against multiple punishments for the same offense than that provided
by the Fifth Amendment to the United States Constitution. This Court held that applying
the weapons enhancement statute to a felony offense when Ihe underlying offense itself
requires proving the use of a weapon violates Montana's constitutional protection against
double jeopardy. Guillaume, ¶ 16. The District Court found Guillaume unhelpful here
because it addressed a "same prosecution, multiple punishments" situation and "did not



                                                 3
decide whether the term 'same offense' has any different meaning under the Montana
Constitution[1"
       Miller has not persuaded us that the District Court has made a mistake of law and is
causing a gross injustice. M. R. App. P. 14(3)(a). We agree that the Montana Constitution
does not bar the negligent homicide charges against him, and the case may proceed to trial.
       IT IS THEREFORE ORDERED that the District Court's September 1, 2021 Order
denying Miller's motion to dismiss is AFFIRMED.
       The Clerk is directed to provide notice of this Order to counsel for the Petitioner, to
all counsel of record in Lewis and Clark County Cause No. DDC-2020-615, and to the
First Judicial District Court, the Hon. Christopher Abbott, presiding.
      Dated this      day of September, 2021.



                                                                Chief Justice


                                                          i‘e




                                              4